DETAILED ACTION

This action is in response to the amendment filed on 3/1/21.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kurt Briscoe on 3/17/21.
The application has been amended as follows: 
In the Claims:
In claim 11, line 4 delete “polysiloxanes” and insert therein - - polysiloxane - -.
Cancel claim 35.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments and arguments filed on 3/1/21 the previous rejections set forth in the Office action mailed on 10/1/20 are withdrawn.
2 of the nonaqueous lubricant at a removal speed of 300 mm/min after one hour of storage at 23°C and a relative atmospheric humidity of 50%, of less than 50% of the peel adhesion after 24 h of storage.  For example, there is no teaching or suggestion the adhesive taught by Elgimiabi (U.S. Patent Application Publication 2014/0193603 and see the rejection set forth in paragraph 9 of the Office action mailed 10/1/20 for more detail) has the claimed peel adhesion including as shown by applicants Examples wherein the components of the adhesive are required be selected in type and amount to achieve the claimed peel adhesion (see Page 25, lines 18-31 of the specification).    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOHN L GOFF II/Primary Examiner, Art Unit 1746